United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41718
                         Summary Calendar



ROGER STEVEN MCCARTY,
                                    Plaintiff-Appellant,

versus

ZAPATA COUNTY; SIGIFREDO GONZALEZ, JR., Sheriff;
SERGEANT ROMONE MONTES; SERGEANT JUAN VALADEZ;
ARTURO GARZA GONGORA, DR.; JUDGE Richard Domingues,
Licensed Vocational Nurse; JUDGE MANUEL FLORES,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           (5:03-CV-95)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Roger Steven McCarty, now Texas prisoner

# 1106362, appeals the district court’s grant of summary judgment

in favor of the defendants and the court’s dismissal of his civil

rights complaint.   McCarty alleged the denial of adequate medical

treatment for his Hepatitis C and adequate psychiatric care for his

severe depression during his incarceration at the Zapata County

Jail.    He argues that the district court erred in granting the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
defendants’ motions for summary judgment, as there existed factual

disputes as to several issues regarding his medical care.                          He

asserts that the disputed factual issues are material, as they show

“a completely needless denial of medical treatment for his serious

medical needs, for which could have easily resulted into his death

from   disease     complications,    such    as    fulminant         hepatitis,   or

completed suicide.”

       Summary judgment is proper if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

any affidavits filed in support of the motion, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.                 FED. R. CIV. P. 56(c).

We review the district court’s grant of summary judgment de novo,

examining    the    evidence    in   the   light       most    favorable    to    the

nonmovant.    Gibbs v. Grimmette, 254 F.3d 545, 547 (5th Cir. 2001).

A factual dispute will preclude a grant of summary judgment if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).       The court may not weigh the evidence or make

credibility      determinations.       Id.        Conclusional        allegations,

speculation,       improbable   inferences,       or    a     mere   scintilla     of

evidence, however, are insufficient to defeat a summary judgment

motion.   See Michaels v. Avitech, Inc., 202 F.3d 746, 754-55 (5th

Cir. 2000).



                                       2
        McCarty was a both a pretrial detainee and a convicted

prisoner during the time he was housed at the Zapata County Jail.

“Pretrial detainees and convicted prisoners . . . look to different

constitutional provisions for their respective rights to basic

needs such as medical care and safety.”            Hare v. City of Corinth,

74 F.3d 633,   639   (5th    Cir.   1996)   (en   banc).    There   is   no

significant distinction, however, between pretrial detainees and

convicted inmates when the denial of medical care is at issue.

Gibbs, 254 F.3d at 548.         When the alleged unconstitutional conduct

involves an episodic act or omission, as in this case, the question

is whether the state official acted with “deliberate indifference”

to the inmate’s constitutional rights, regardless of whether the

individual is a pretrial detainee or state inmate.             Id.   To make a

showing of deliberate indifference, the inmate must submit evidence

that prison officials refused to treat him, ignored his complaints,

intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince a wanton disregard for any

serious medical needs.      Domino v. Texas Dep’t of Criminal Justice,

239 F.3d 752, 756 (5th Cir. 2001).              Further, the plaintiff must

establish resulting injuries.           Mace v. City of Palestine, 333 F.3d
621, 625 (5th Cir. 2003).

       McCarty introduced no competent summary-judgment evidence

establishing that the defendants refused to treat him for his

Hepatitis C.       His allegations established, at best, that the

defendants failed to follow the course of treatment that was

                                         3
recommended by the physician who saw him in the hospital.              This is

insufficient to establish deliberate indifference. See Domino, 239
F.3d at 756.         Further, McCarty failed to establish any injury

resulting from the alleged denial of treatment for his Hepatitis C.

See Mace, 333 F.3d at 625.

         The refusal to treat a prisoner’s diagnosed psychiatric

illness may amount to deliberate indifference under particular

circumstances.       Woodall v. Foti, 648 F.2d 268, 272 (5th Cir. Unit

A 1981).      McCarty has submitted no competent summary-judgment

evidence establishing that the defendants failed to provide him

with    medically     necessary     psychiatric      treatment.      McCarty’s

assertion    that     an   attempted    suicide     could   easily   have   been

“completed” is an insufficient allegation of harm to warrant

relief.    See Domino, 239 F.3d at 756.

        McCarty also contends that the district court abused its

discretion in denying his motion for a default judgment against

Defendant Richard Dominguez.           A party is not entitled to a default

judgment    as   a   matter   of   right,    even   where   the   defendant   is

technically in default.”           Lewis v. Lynn, 236 F.3d 766, 767 (5th

Cir. 2001).      When a defending party establishes that the plaintiff

has no cause of action, such defense “generally inures also to the

benefit of a defaulting defendant.”               Id. at 768.     The district

court did not abuse its discretion in denying McCarty’s motion for

a default judgment.        Id.

       AFFIRMED.

                                         4
5